FILED
                                                          United States Court of Appeals
                                                                  Tenth Circuit
                   UNITED STATES COURT OF APPEALS March 30, 2012

                                TENTH CIRCUIT                 Elisabeth A. Shumaker
                                                                  Clerk of Court


 MARTIN VASQUEZ ARROYO,

             Plaintiff - Appellant,
 v.
                                                       No. 11-3322
 TAMMY GROSS,                                 (D.C. No. 5:08-CV-03035-SAC)
                                                        (D. Kansas)
             Defendant - Appellee.

 _____________________________

 MARTIN VASQUEZ ARROYO,

             Plaintiff - Appellant,
                                                       No. 11-3326
 v.                                           (D.C. No. 5:07-CV-03298-SAC)
                                                        (D. Kansas)
 CURTIS STARKS, Police Officer,

            Defendant - Appellee


                          ORDER AND JUDGMENT *


Before MURPHY, ANDERSON, and HARTZ, Circuit Judges.



      *
       After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is
therefore ordered submitted without oral argument. This order and judgment is
not binding precedent except under the doctrines of law of the case, res judicata,
and collateral estoppel. It may be cited, however, for its persuasive value
consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
      Martin Vasquez Arroyo, acting pro se, appeals the dismissal of two suits

filed under 42 U.S.C. § 1983 in the United States District Court for the District of

Kansas. We have jurisdiction under 28 U.S.C. § 1291 and affirm because both

actions are time-barred.

I.    BACKGROUND

      Mr. Vasquez Arroyo, a prisoner at the Larned Correctional Mental Health

Facility in Larned, Kansas, filed his first complaint on December 6, 2007, against

Kinsley Police Officer Curtis Starks and Kinsley City Attorney Mark Frame. His

second complaint was filed on January 28, 2008, and named as defendants

Kinsley Police Officer Tammy Gross and Mr. Frame. Both concerned events in

1998. The claims against Mr. Frame were dismissed in 2008 and are not at issue

on appeal.

      After we reversed an earlier dismissal of the claims against Officers Starks

and Gross, see Vasquez Arroyo v. Starks, 589 F.3d 1091 (10th Cir. 2009), the

officers moved for judgment on the pleadings and summary judgment on several

grounds, including timeliness of the complaints. In response, Mr. Vasquez

Arroyo, who was represented by counsel at the time, stated that his only claims

were for false arrest on two occasions in July 1998. See Arroyo v. Gross, No.

08–3035–SAC, 2011 WL 5024262, at *1 (D. Kan. Oct. 20, 2011); Arroyo v.

Starks, No. 07–3298–SAC, 2011 WL 5024214, at *1 (D. Kan. Oct. 20, 2011).


                                        -2-
The district court dismissed both complaints as barred by the statute of limitations

and qualified immunity. See Arroyo v. Gross, 2011 WL 5024262, at *2; Arroyo v.

Starks, 2011 WL 5024214, at *2. We need address only the limitations issue.

      Mr. Vasquez Arroyo does not challenge the district court’s ruling that the

applicable limitations period is the Kansas two-year period for personal-injury

claims. See Kan. Stat. Ann. § 60-513(a)(4), (b) (West 2012). Liberally

construed, see Haines v. Kerner, 404 U.S. 519, 520 (1972) (pro se complaints are

held to “less stringent standards than formal pleadings drafted by lawyers”),

Mr. Vasquez Arroyo’s obscure pleadings on appeal argue only that the limitations

period should be tolled because (1) he had not learned until May 2005 that his

signature had been forged on diversion agreements with respect to the charges

against him arising from the two arrests; (2) since May 2005 he has been

unlawfully incarcerated and has not been able to pursue his case because the

defendants have prevented him from conducting his own investigation; and (3) he

has been incapacitated since his arrest in 1998.

II.   DISCUSSION

      We review de novo the district court’s grant of the motion to dismiss, see

Kan. Penn Gaming, LLC v. Collins, 656 F.3d 1210, 1214 (10th Cir. 2011), and its

grant of the motion for summary judgment, see Roberts v. Barreras, 484 F.3d

1236, 1239 (10th Cir. 2007).




                                         -3-
       Mr. Vasquez-Arroyo’s arguments can be resolved without difficulty. First,

the alleged forging of his signature on the diversion agreements is irrelevant to

his false-arrest claims, so concealment of that act would not delay the accrual of

the cause of action. Second, any impediment that arose in 2005 to his bringing

suit would not save his claim because the limitations period had long since

expired in 2000, two years after the 1998 arrest. And third, even though a Kansas

statute tolls the limitations period while the plaintiff is “incapacitated,” Kan. Stat.

Ann. § 60-515(a) (West 2012), Mr. Vasquez Arroyo has produced no evidence to

support his claim of incapacitation. See Gideon v. Gates, 611 P.2d 166, 167–68

(Kan. Ct. App. 1980) (“[T]he burden of proving facts sufficient to toll the statute

is upon the plaintiff.”). We conclude that the district court was correct in ruling

that both suits were time-barred.

III.   CONCLUSION

       We AFFIRM the judgments of the district court.

                                        ENTERED FOR THE COURT


                                        Harris L Hartz
                                        Circuit Judge




                                          -4-